Case: 16-31166      Document: 00514211850         Page: 1    Date Filed: 10/26/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit
                                    No. 16-31166                                  FILED
                                  Summary Calendar                         October 26, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

BRIAN GRACO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:14-CR-150-1


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Brian Graco was indicted for receiving child
pornography. Graco filed a notice of an insanity defense to be supported by
testimony from Dr. Frederic J. Sautter. The Government filed a motion in
limine seeking to prevent Graco from raising an insanity defense or
introducing any evidence of his alleged post-traumatic stress disorder. Relying
on United States v. Eff, 524 F.3d 712, 717-19 (5th Cir. 2008), the district court


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-31166     Document: 00514211850     Page: 2      Date Filed: 10/26/2017


                                  No. 16-31166

found that Dr. Sautter’s report did not show that Graco satisfied the elements
required for an insanity defense under 18 U.S.C. § 17. The district court
granted the Government’s motion.        Graco pleaded guilty and specifically
reserved the right to appeal the granting of the Government’s motion.
      We review a district court’s exclusion of expert testimony for abuse of
discretion. United States v. Ogle, 328 F.3d 182, 188 (5th Cir. 2003). In Eff,we
held that an insanity defense under § 17 requires that the defendant be
completely unable to appreciate the quality of his actions and that having only
a diminished capacity to do so was insufficient for the defense. Eff, 524 F.3d
at 718-720. Graco concedes that the district court was bound by the existing
definition of insanity in § 17 and that Eff governs our review. Graco raises a
challenge to § 17 to preserve it for further direct review.
      The judgment of the district court is AFFIRMED.




                                        2